Case 2:4

0- em Q12 MJD Document 5-1 Filed 01/07/20 Page 1 of 1 PagelD #: 65
 ORNI2IR 0 0

 

Dios Rie SoA Sckement

 

 

“There is ine triable issce cs Ye Whe Fallowing®

 

\, “Ws Cock \es \ the VECESSor wwinVadkton te yi ws vee he

 

‘neta nebion COR AG SMe pabihion),

 

‘a Te pedi ona: exlwisted We Overluble cd mninishre ive remeios on

 

Ses why We respon OW cooks on OSS aS ceadered, eur

 

o) rei ive. coma eS Onourcrlatve be Ve gai Oner odds Lame | Wa

 

le st pebtion.

 

 

\S ori Th Colston ow) SY Naws Coenen. Ore

 

unconstibclins) od ond ys narskon.

 

4 Ve contede wily respons Welt Mw Caton’ Vers \S

 

repelitious on \ws ean Are TeVigwe

 

NT’ 1S NO taka, Foc he tnstet eka \e peace Monts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AX

 

 

 

 

 
